Curia, per

Wardlaw, J.
This court understands that of course only so much of the charge of the presiding Judge has been reported, as meets the grounds of appeal. The only complaint made of the charge is that made in the third ground, which supposes that an illustration used was erroneous ; but qualified as it was, the illustration was correct, and taken in connection with the matter to which it referred, and other instructions given to the jury, could not properly have been understood as laying down, that two experienced navigators were necessary on board of a schooner such as that in question, which is the inference that it has been supposed the jury drew. The case was one of fact, and manifestly was so understood by the defendant’s attorney; the jury have decided that the testimony did not shew a loss by the act of God, and this court is satisfied with the verdict.
Richardson, O’Neall, Evans, Butler, and Frost, JJ. concurred.